Citation Nr: 0903520	
Decision Date: 02/02/09    Archive Date: 02/12/09

DOCKET NO.  06-39 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received by VA 
to reopen the veteran's claim of service connection for gout, 
to include as secondary to the veteran's service-connected 
bilateral plantar callosities.  

2.  Whether new and material evidence has been received by VA 
to reopen the veteran's claim of service connection for 
asthma.  

3.  Whether new and material evidence has been received by VA 
to reopen the veteran's claim of service connection for 
hypertension.  

4.  Whether new and material evidence has been received by VA 
to reopen the veteran's claim of service connection for a 
left knee disorder.  

5.  Whether new and material evidence has been received by VA 
to reopen the veteran's claim of service connection for a 
right knee disorder.  



REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The veteran had active service from October 1979 to May 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Huntington, West Virginia, denying to reopen the veteran's 
claims of service connection for failure to submit new and 
material evidence.  

The veteran was scheduled for hearings at the RO in 
Louisville, Kentucky in October 2006 and December 2006.  The 
veteran failed to show for these hearings.  The veteran was 
also scheduled for hearings before a Travel Board Member in 
January 2008 and March 2008.  The veteran failed to appear 
for either of these hearings.  The Board thus deems the 
veteran's request for a hearing to be withdrawn.  







FINDINGS OF FACT

1.  The RO's November 2002 decision denying the veteran's 
claim of service connection for gout was not appealed, and is 
therefore final.  

2.  Evidence received since the November 2002 final decision 
does not relate to an unestablished fact necessary to 
substantiate the claim of service connection for gout and 
does not raise a reasonable possibility of substantiating the 
claim.

3.  The RO's August 1986 decision denying the veteran's 
claims of service connection for asthma and hypertension was 
not appealed, and is therefore final.  

4.  Evidence received since the August 1986 final decision 
does not relate to an unestablished fact necessary to 
substantiate the claim of service connection for asthma and 
does not raise a reasonable possibility of substantiating the 
claim.

5.  Evidence received since the August 1986 final decision 
does not relate to an unestablished fact necessary to 
substantiate the claim of service connection for hypertension 
and does not raise a reasonable possibility of substantiating 
the claim.

6.  The RO's December 1986 decision denying the veteran's 
claim of service connection for right and left knee disorders 
was not appealed, and is therefore final.  

7.  Evidence received since the December 1986 final decision 
does not relate to an unestablished fact necessary to 
substantiate the claim of service connection for a left knee 
disorder and does not raise a reasonable possibility of 
substantiating the claim.

8.  Evidence received since the December 1986 final decision 
does not relate to an unestablished fact necessary to 
substantiate the claim of service connection for a right knee 
disorder and does not raise a reasonable possibility of 
substantiating the claim.




CONCLUSIONS OF LAW

1.  The November 2002 rating decision denying service 
connection for the veteran's gout, to include as secondary to 
his service-connected bilateral plantar callosities, is 
final.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.201, 20.302 (2008).  

2.  New and material evidence having not been received, the 
veteran's claim of entitlement to service connection for 
gout, to include as secondary to his service-connected 
bilateral plantar callosities, remains closed.  38 U.S.C.A. 
§§ 5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2008).  

3.  The August 1986 rating decision denying service 
connection for the veteran's asthma and hypertension is 
final.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.201, 20.302 (2008).  

4.  New and material evidence having not been received, the 
veteran's claim of entitlement to service connection for 
asthma remains closed.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2008).  

5.  New and material evidence having not been received, the 
veteran's claim of entitlement to service connection for 
hypertension remains closed.  38 U.S.C.A. §§ 5107, 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2008).  

6.  The December 1986 rating decision denying service 
connection for the veteran's right and left knee disorders is 
final.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.201, 20.302 (2008).  

7.  New and material evidence having not been received, the 
veteran's claim of entitlement to service connection for a 
left knee disorder remains closed.  38 U.S.C.A. §§ 5107, 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2008).  

8.  New and material evidence having not been received, the 
veteran's claim of entitlement to service connection for a 
right knee disorder remains closed.  38 U.S.C.A. §§ 5107, 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify 

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
veteran with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, the notice letter provided to the veteran in 
July 2005 included the criteria for reopening a previously 
denied claim, the criteria for establishing service 
connection, and information concerning why each of the 
veteran's claims were previously denied.  Consequently, the 
Board finds that adequate notice has been provided, as he was 
informed about what evidence was necessary to substantiate 
the elements required to establish service connection that 
were found insufficient in the previous denial.  

With respect to the Dingess requirements, in March 2006, the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  While this letter was not 
sent until after the December 2005 RO decision on appeal, 
because the claims are not being reopened, any question as to 
the appropriate disability rating or effective date is moot, 
and there can be no failure-to-notify prejudice to the 
veteran.  See Dingess/Hartman, 19 Vet. App. 473 (2006). 

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the veteran's service 
medical records, as well as the records of the veteran's 
outpatient treatment with VA.  Significantly, the veteran 
informed VA in a July 2005 letter that all of the evidence 
relevant to his claim could be obtained from the VAMC.  VA 
has obtained all of these records.  

The Board recognizes that the veteran was not afforded VA 
examination in this case.  However, VA is not required to 
provide an examination in this case.  According to 38 C.F.R. 
§ 3.159(c)(4)(iii), paragraph 3.159(c)(4)(i) applies to a 
claim to reopen a finally adjudicated claim only if new and 
material evidence is presented or secured.  The Court has 
interpreted this to mean that VA is not required to provide 
examination or opinions to a claimant who attempts to reopen 
a finally adjudicated claim until new and material evidence 
has been submitted.  Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1341 (Fed. Cir. 
2003).  Therefore, since the Board has concluded that the 
veteran failed to submit new and material evidence in this 
case, no further discussion is required relating to VA's duty 
to provide an examination.  

As such, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations for New and Material Evidence 
Claims

In December 2005, the RO denied the veteran's request to 
reopen his claims of service connection for gout, asthma, 
hypertension, and right and left knee disorders.  
Irrespective of the RO's actions, the Board must decide 
whether the veteran has submitted new and material evidence 
to reopen the claims of service connection.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board 
decisions which are unappealed become final.  38 U.S.C.A. § 
7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  

Service Connection for Gout

The veteran was denied service connection for gout, to 
include as secondary to the veteran's service-connected 
bilateral plantar callosities, in a November 2002 rating 
decision.  The RO noted that there was post-service medical 
evidence of record indicating that the veteran had 
experienced an episode of gout within recent years.  However, 
the RO found no evidence suggesting that this gout was 
related to either the veteran's military service or to his 
service-connected bilateral plantar callosities.  Therefore, 
for the evidence to be material in this case, it must address 
this unestablished fact.  

That said, none of the evidence submitted by the veteran 
since the November 2002 rating decision addresses this 
evidentiary deficiency.  VA outpatient treatment records 
through May 2006 indicate that the veteran has occasionally 
complained of gout.  However, this evidence was already well 
established at the time of the November 2002 RO decision.  
Specifically, a March 2001 VA outpatient treatment note 
indicated that the veteran complained of 2 recent episodes of 
gout, but reported having no episodes of gout prior to or 
since these 2 episodes.  

Further, the RO did not deny the veteran's claim in November 
2002 for lack of evidence establishing that the veteran 
suffered from gout.  In fact, the RO specifically noted that 
the evidence indicated that the veteran suffered from an 
episode of gout in March 2001.  Rather, the veteran's claim 
was denied for lack of medical evidence linking the veteran's 
gout to his military service or his service-connected 
disabilities.  Presently, no such evidence has been received 
by VA.  

The Board recognizes that the veteran believes his bilateral 
gout is related to his service-connected bilateral foot 
disorder.  However, the veteran is not competent to offer 
such a medical opinion in this case.  A layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
see also Bostain v. West, 11 Vet. App. 124, 127 (1998) 
(citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder)).  The record does not contain any medical evidence 
relating his gout to his military service or to any service-
connected disorder.  

On the whole, none of the competent medical evidence received 
since the prior denial of the claim suggests that the gout 
was incurred in service or is related to his service-
connected bilateral foot disorder.  As such, it does not 
relate to an unestablished fact necessary to substantiate the 
claim and does not raise a reasonable possibility of 
substantiating the claim.

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The veteran's claim of service 
connection for gout remains denied.  

Service Connection for Asthma

The veteran was denied service connection for asthma in an 
August 1986 rating decision.  The RO noted that the veteran 
suffered from upper respiratory infections during military 
service, but was not actually diagnosed with asthma.  The RO 
also indicated that the veteran had a childhood history of 
asthma per his service medical records.  However, the RO 
concluded that there was no treatment for chronic asthma 
during service or upon separation from service, and thus no 
evidence of a chronic disorder in-service.  Therefore, for 
the evidence to be material in this case, it must address 
this unestablished fact.  

That said, none of the evidence submitted by the veteran 
since the August 1986 rating decision addresses this 
evidentiary deficiency.  VA outpatient treatment records 
through May 2006 suggest numerous incidents of treatment for 
substance abuse, gastric bypass surgery, and hypertension.  
They do not suggest that the veteran has been treated for 
asthma, or that his complaints of shortness of breath are 
somehow related to his military service.  

There are also outpatient treatment records that suggest the 
veteran does not suffer from service-related asthma.  For 
example, a record from December 2003 indicates that the 
veteran's respiratory examination was clear to auscultation.  
There was no indication that the veteran suffered from 
asthma.  A note from June 2006 notes that the veteran's 
respiration and breath sounds were regular and clear.  
Finally, a record dated September 2005 notes that the veteran 
does not have a medical history of asthma.  As this evidence 
is against the veteran's claim of service connection, it does 
not raise a reasonable possibility of substantiating the 
veteran's claim and does not qualify as material evidence.  

The only evidence submitted by the veteran suggesting a 
connection between his asthma and his military service is the 
veteran's own testimony.  The veteran indicated in a July 
2005 letter that his asthma has been "misdiagnosed" at 
times, and it began in service while playing basketball.  
Again, however, as a layperson, the veteran is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The record 
does not contain any medical evidence relating the veteran's 
claim of asthma to his military service.  

Additionally, these assertions were already before the RO at 
the time of the August 1986 decision.  The veteran asserted a 
history of in-service asthma during his July 1986 general 
medical examination with VA.  As such, the testimony of the 
veteran diagnosing himself with asthma that manifested during 
active duty is not new.  The Board may not reopen the 
veteran's claim based on this testimony.  

On the whole, none of the competent medical evidence received 
since the prior denial of the claim suggests that the 
veteran's asthma, or claims of shortness of breath, 
manifested as a result of the veteran's military service.  As 
such, it does not relate to an unestablished fact necessary 
to substantiate the claim and does not raise a reasonable 
possibility of substantiating the claim.

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The veteran's claim of service 
connection for asthma remains denied.  

Service Connection for Hypertension

The veteran was denied service connection for hypertension in 
an August 1986 rating decision.  The RO noted that there was 
no evidence of hypertension in service or upon examination in 
July 1986.  Therefore, for the evidence to be material in 
this case, it must address this unestablished fact.  

The veteran has not submitted any evidence addressing this 
evidentiary deficiency.  VA treatment records from April 1996 
to May 2006 do indicate that the veteran currently suffers 
from hypertension.  However, none of these records suggest 
that the veteran's hypertension is in any way related to his 
military service.  Rather, the records discuss the veteran's 
history of obesity and poor diet in conjunction with his 
hypertension.  As such, this evidence fails to provide any 
support to the veteran's claim.  

The only evidence submitted by the veteran suggesting a 
connection between his hypertension and his military service 
are his own assertions.  According to the veteran's July 2005 
letter to VA, the veteran believes that his hypertension 
began during military service, as he suffered from numerous 
headaches during service.  Again, as a layperson, the veteran 
is not competent to provide a probative opinion on a medical 
matter, to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The record 
does not contain any medical evidence relating the veteran's 
current diagnosis of hypertension to his military service, or 
relating his complaints of in-service headaches to 
hypertension.  

On the whole, none of the competent medical evidence received 
since the prior denial of the claim suggests that the 
veteran's hypertension was incurred in service or is related 
to his service in any way.  As such, the evidence does not 
relate to an unestablished fact necessary to substantiate the 
claim and does not raise a reasonable possibility of 
substantiating the claim.

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The veteran's claim of service 
connection for hypertension remains denied.  



Service Connection for a Left Knee Disorder

The veteran was denied service connection for a left knee 
disorder in a December 1986 rating decision.  The RO noted 
that there was evidence of a left knee injury during the 
veteran's military service in May 1984.  However, since there 
was no additional evidence of left knee treatment, the RO 
denied the veteran's claim since the evidence did not 
establish that the veteran suffered from a chronic left knee 
disorder during his military service.  Therefore, for the 
evidence to be material in this case, it must address this 
unestablished fact.  

That said, none of the evidence submitted by the veteran 
since the December 1986 rating decision addresses this 
evidentiary deficiency.  Medical records from April 1996 to 
May 2006 indicate that the veteran complained of bilateral 
knee pain and reported a history of bilateral knee arthritis.  
The record does not contain any medical evidence of 
complaints of left knee pain again until October 2002.  
However, this evidence was previously available to the RO and 
well established at the time of the December 1986 RO 
decision, as the veteran complained of bilateral knee pain in 
his original claim of June 1986.  

Further, the RO did not deny the veteran's claim in December 
1986 for lack of evidence establishing that the veteran 
suffered from left knee pain.  In fact, the RO recognized 
that the veteran complained of increased left knee pain 
during the July 1986 general examination .  Rather, the 
veteran's claim was denied for lack of medical evidence 
suggesting that this left knee pain was related to a chronic 
left knee disorder that began as a result of the veteran's 
military service.  Presently, no such evidence has been 
received by VA.  

The Board notes that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact, i.e., the lack of evidence is itself 
evidence.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002).  In this case, the absence of any 
medical evidence of treatment for a left knee disorder for 
more than 15 years after separation from service and the 
previous denial of the veteran's claim tends to establish 
that the veteran's current left knee disorder was not a 
result of his military service.  As this evidence is against 
the veteran's claim of service connection, it does not raise 
a reasonable possibility of substantiating the veteran's 
claim and does not qualify as material evidence.  

The only evidence submitted by the veteran suggesting that he 
suffered from a chronic left knee disorder during his 
military service is the veteran's own testimony.  According 
to the veteran in his July 2005 letter, his knees always hurt 
after playing basketball in service, requiring that he put 
ice on them after playing.  The veteran also reported that he 
now has knee pain when getting up, and the veteran believes 
this pain is related to his complaints of in-service knee 
pain.  However, as a layperson, the veteran is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The record 
does not contain any medical evidence relating the veteran's 
current left knee pain to his military service.  

On the whole, none of the competent medical evidence received 
since the prior denial of the claim suggests that the 
veteran's left knee disorder was incurred in service or is 
related to his service.  As such, it does not relate to an 
unestablished fact necessary to substantiate the claim and 
does not raise a reasonable possibility of substantiating the 
claim.

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The veteran's claim of service 
connection for a left knee disorder remains denied.  

Service Connection for a Right Knee Disorder

The veteran was denied service connection for a right knee 
disorder in a December 1986 rating decision.  The RO noted 
that there was nothing in the veteran's service medical 
records to suggest that he had ever suffered from a right 
knee injury or sought medical treatment for his right knee.  
Therefore, for the evidence to be material in this case, it 
must address this unestablished fact.  

That said, none of the evidence submitted by the veteran 
since the December 1986 rating decision addresses this 
evidentiary deficiency.  Medical records from April 1996 to 
May 2006 indicate that the veteran complained of bilateral 
knee pain and reported a history of bilateral knee arthritis.  
The record does not contain any medical evidence of right 
knee complaints again until October 2002.  However, this 
evidence was previously available to the RO and well 
established at the time of the December 1986 RO decision, as 
the veteran complained of bilateral knee pain in his original 
claim of June 1986.  

Further, the RO did not deny the veteran's claim in December 
1986 for lack of evidence establishing that the veteran 
suffered from right knee pain.  Rather, the veteran's claim 
was denied for lack of medical evidence suggesting that the 
veteran's complaints of right knee pain were related to the 
veteran's military service.  No such evidence has been 
received by VA since the December 1986 denial of the 
veteran's claim.  As such, any evidence suggesting that the 
veteran currently has a right knee disorder does not raise a 
reasonable likelihood of substantiating the veteran's claim.  

The Board again notes that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact, i.e., the lack of evidence is 
itself evidence.  See Maxson, 12 Vet. App. at 459.  In this 
case, the absence of any medical evidence of treatment for a 
right knee disorder for more than 15 years after separation 
from service and the previous denial of the veteran's claim 
tends to establish that the veteran's current left knee 
disorder was not a result of his military service.  As this 
evidence is against the veteran's claim of service 
connection, it does not raise a reasonable possibility of 
substantiating the veteran's claim and does not qualify as 
material evidence.  

The only evidence submitted by the veteran suggesting that he 
suffered from a chronic right knee disorder during his 
military service is the veteran's own testimony.  According 
to the veteran in his July 2005 letter, both of his knees 
always hurt after playing basketball in service, requiring 
that he put ice on them after playing.  The veteran also 
reported that he now has knee pain when getting up, and the 
veteran believes this pain is related to his complaints of 
in-service knee pain.  

However, as previously discussed, a layperson such as the 
veteran is not competent to provide a probative opinion on a 
medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The record does not contain any medical evidence relating the 
veteran's right knee pain to his military service.  

On the whole, none of the competent medical evidence received 
since the prior denial of the claim suggests that the 
veteran's right knee disorder was incurred in service or is 
related to his service.  As such, it does not relate to an 
unestablished fact necessary to substantiate the claim and 
does not raise a reasonable possibility of substantiating the 
claim.

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The veteran's claim of service 
connection for a right knee disorder remains denied.  




ORDER

New and material evidence has not been received, and the 
veteran's claim of service connection for gout, to include as 
secondary to the veteran's service-connected bilateral 
plantar callosities, is not reopened.  

New and material evidence has not been received, and the 
veteran's claim of service connection for asthma is not 
reopened.  

New and material evidence has not been received, and the 
veteran's claim of service connection for hypertension is not 
reopened.  

New and material evidence has not been received, and the 
veteran's claim of service connection for a left knee 
disorder is not reopened.  

New and material evidence has not been received, and the 
veteran's claim of service connection for a right knee 
disorder is not reopened.  



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


